DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2022 as been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 was filed after the mailing date of the notice of allowance on 03/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The closest relevant prior art cited by the applicant is:
	Kalburgi (Pub. No.: US 10243781 B1) Detecting Link Faults in Network Paths that Include Link Aggregation Groups (LAGs).
	Hegge (Pub. No.: US 20150016294 A1) Link Aggregation Apparatus.
	Yuanxiang (Pub. No.: CN 1925429 A) Method and Equipment for Realizing Fast Detection.

	Li (Pub. No.: CN 101459547 B) Label Forwarding Path Failure Detection Method and System.
	Gao (Pub. No.: CN 101674208 B) LACP MAD Detection Method and Device Thereof.
	Li (Pub. No.: CN 102469483 A) Method and System for Processing Service Acceptance Exception, and Related Devices.
	Cheng (Pub. No.: CN 102624584 A) Chain Circuit Detecting Method and Device.
	Yang et al. (Pub. No.: CN 103138988 A) Positioning Treatment Method and Positioning Treatment Device of Network Faults.
	Yamamoto (Pub. No.: WO 2014002525 A1) Switch, Transmission Method, Program, and Recording Medium.
	Li et al. (Pub. No.: CN 103514565 A) Transaction Abnormity Processing Unit of Financial Transaction Processing System and Method Thereof.
	Zhao et al. (Pub. No.: CN 104917624 A) Health Check System and Method for Link Aggregation Path.
	Zhao et al. (Pub. No.: CN 105790975 A) Service Processing Operation Execution Method and Device.
	Yan (Pub. No.: CN 105991353 A) Fault Location Method and Device.
	Zhang et al. (Pub. No.: CN 107534576 A) A Kind of Link Restoring Method and the Network Equipment.

	Han et al. (Pub. No.: CN 108616418 A) Detect the Method and Device of Failure.
	Cui (Pub. No.: CN 108632099 A) Fault Detection Method and Device for Link Aggregation.
	Zhu et al. (Pub. No.: CN 109669766 A) Processing Method, Device, Equipment and the Storage Medium of Batch Processing Job.
	Ji et al. (Pub. No.: CN 110166356 A) Method and Network Equipment for Sending Message.
	Rong, J. et al., "Research of Link Aggregation Cross Systems Based on LACP,” Video Engineering, Wide Band Network, April 2, 2013, 3 Pages. (Submitted with English Abstract)
	Li P., "Network Reliability Analysis and Design of Real-Time Data Processing System,“ Electronic Technology & Software Engineering, January 31, 2018, 3 Pages. (Submitted with English Abstract)
	State Intellectual Property Office of the People’s Republic of China, Office Action and Search Report Issued in Application No.201910954050.6, November 30, 2021, 12 Pages. (Submitted with Machine Translation)


Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided William Schlecht (Reg. no. 78,820) during the examiner-initiated interview conducted on February 10th, 2022. Authorization for this examiner's amendment was given in a telephone interview with William Schlecht on February 10th, 2022.

The application has been amended as follows:
	1.	(Original) A method of detecting a fault due to a LACP packet timeout, wherein the method being applicable to a member device in a link aggregation networking which comprises an actor device as a LACP packet receiver and a partner device as a LACP packet sender, the method comprising:
	receiving, by the actor device and through a local port, a first LACP packet from a target port of the partner device, wherein the first LACP packet at least comprises a phase identifier to indicate a negotiation phase of a LACP negotiation process between the target port and the local port; 
	sending, by the actor device and through the local port, a response LACP packet corresponding to the first LACP packet to the target port;
	generating, by the actor device, a LACP service processing entry for the first LACP packet to indicate a LACP service processing phase performed by the actor device for the first LACP packet;
	performing, by the actor device and in response to that no LACP packet from the target port being received through the local port continues for a preset waiting time, fault 

2.	(Original) The method according to claim 1, wherein the phase identifier is carried in a reserved field concerning port of the first LACP packet.

3.	(Original) The method according to claim 1, wherein:
	the member device comprises a plurality of LACP packet processors, each of the plurality of LACP packet processors corresponds to one of a plurality of LACP service processing phases; and the LACP service processing entry at least comprises:
	LACP negotiation basic information to indicate one or more port LACP negotiation parameters determined by a LACP negotiation between the target port and the local port;
	a LACP service processing identifier to indicate an order of the LACP service processing phases and the fault cause information.

4.	(Original) The method according to claim 3, wherein generating a LACP service processing entry for the first LACP packet comprising:
	analyzing, by the actor device, the first LACP packet so to obtain the LACP negotiation basic information corresponding to the first LACP packet;
	performing, by the plurality of LACP packet processors, an auto-increment operation to a value of the phase identifier so to determine a plurality of LACP service processing identifiers, each of the plurality of LACP service processing identifiers corresponds one of the plurality of LACP service processing phases; and


5.	(Original) The method according to claim 4, further comprising:
	generating, by the actor device, a second LACP packet carrying a phase identifier of which a value has been subjected to the auto-increment operation; and 
	sending, by the actor device, the second LACP packet from the local port to the target port.

6.	(Original) The method according to claim 4, wherein:
	the LACP service processing entry further comprises fault cause information which is associated with the LACP service processing identifier and indicates a fault cause leading to an error during a LACP service processing executed by a LACP packet processor.

7.	(Original) The method according to claim 6, wherein performing, by the actor device and in response to that no LACP packet from the target port being received through the local port continues for a preset waiting time, fault detection based on the phase identifier and the LACP service processing entry so to obtain fault cause information to indicate a LACP packet timeout of the target port, comprising:

	determining, by the actor device and from the all LACP service processing entries, a LACP service processing entry with a packet loss fault as a fault cause entry;
	searching, by the actor device, the fault cause entry for the fault cause information.

8.	(Original) The method according to claim 7, further comprising:
	obtaining, by the actor device, LACP negotiation basic information from the fault cause entry;
	outputting, by the actor device and based on the LACP negotiation basic information and the fault cause information obtained from the fault cause entry, an alarm for user to locate a LACP fault.

9.	(Original) The method according to claim 1, further comprising:
	performing, by the actor device and in response to that a third LACP packet from the target port is received through the local port within the preset waiting time, a LACP negotiation based on continuously sending and receiving one or more LACP packets with the phase identifier between the local port and the target port until the LACP negotiation between the local port and the target port is completed.

10.	(Original) An electronic device, wherein the electronic device being applicable to a member device in a link aggregation networking which comprises an actor device as a 
	a communication interface;
	a processor;
	a memory for storing machine-readable instructions executable by the processor to perform:
	receiving, by the actor device and through a local port, a first LACP packet from a target port of the partner device, wherein the first LACP packet at least comprises a phase identifier to indicate a negotiation phase of a LACP negotiation process between the target port and the local port; 
	sending, by the actor device and through the local port, a response LACP packet corresponding to the first LACP packet to the target port;
	generating, by the actor device, a LACP service processing entry for the first LACP packet to indicate a LACP service processing phase performed by the actor device for the first LACP packet;
	performing, by the actor device and in response to that no LACP packet from the target port being received through the local port continues for a preset waiting time,  fault detection based on the phase identifier and the LACP service processing entry so to obtain fault cause information to indicate a LACP packet timeout of the target port.

11.	(Original) The electronic device according to claim 10, wherein the phase identifier is carried in a reserved field concerning port of the first LACP packet.


	the member device comprises a plurality of LACP packet processors, each of the plurality of LACP packet processors corresponds to one of a plurality of LACP service processing phases; and the LACP service processing entry at least comprises:
	LACP negotiation basic information to indicate one or more port LACP negotiation parameters determined by a LACP negotiation between the target port and the local port;
	a LACP service processing identifier to indicate an order of the LACP service processing phases and the fault cause information.

13.	(Original) The electronic device according to claim 12, wherein when generating a LACP service processing entry for the first LACP packet, the processor is configured to perform:
	analyzing, by the actor device, the first LACP packet so to obtain the LACP negotiation basic information corresponding to the first LACP packet;
	performing, by the plurality of LACP packet processors, an auto-increment operation to a value of the phase identifier so to determine a plurality of LACP service processing identifiers, each of the plurality of LACP service processing identifiers corresponds one of the plurality of LACP service processing phases; and
	writing, by the actor device, the plurality of LACP service processing identifiers and the LACP negotiation basic information into the LACP service processing entry for the first LACP packet.


	generating, by the actor device, a second LACP packet carrying a phase identifier of which a value has been subjected to the auto-increment operation; and 
	sending, by the actor device, the second LACP packet from the local port to the target port.

15.	(Original) The electronic device according to claim 13, wherein:
	the LACP service processing entry further comprises fault cause information which is associated with the LACP service processing identifier and indicates a fault cause leading to an error during a LACP service processing executed by the LACP packet processor.

16.	(Original) The electronic device according to claim 15, wherein the processor is configured to perform:
	determining, by the actor device and in response to that no LACP packet from the target port being received through the local port continues for the preset waiting time, all LACP service processing entries for the target port based on the phase identifier;
	determining, by the actor device and from the all LACP service processing entries, a LACP service processing entry with a packet loss fault as a fault cause entry;
	searching, by the actor device, the fault cause entry for the fault cause information.


	obtaining, by the actor device, LACP negotiation basic information from the fault cause entry;
	outputting, by the actor device and based on the LACP negotiation basic information and the fault cause information obtained from the fault cause entry, an alarm for user to locate a LACP fault.

18.	(Original) The electronic device according to claim 10, wherein the processor is further configured to perform:
	performing, by the actor device and in response to that a third LACP packet from the target port is received through the local port within the preset waiting time, a LACP negotiation based on continuously sending and receiving one or more LACP packets with the phase identifier between the local port and the target port until the LACP negotiation between the local port and the target port is completed.

19.	(Currently amended) A non-transitory memorya[[the]] method comprising:
	receiving, by an actor device and through a local port, a first LACP packet from a target port of a partner device, wherein the first LACP packet at least comprises a phase identifier to indicate a negotiation phase of a LACP negotiation process between the target port and the local port; 
	sending, by the actor device and through the local port, a response LACP packet corresponding to the first LACP packet to the target port;
	generating, by the actor device, a LACP service processing entry for the first LACP packet to indicate a LACP service processing phase performed by the actor device for the first LACP packet;
	performing, by the actor device and in response to that no LACP packet from the target port being received through the local port continues for a preset waiting time, fault detection based on the phase identifier and the LACP service processing entry so to obtain fault cause information to indicate a LACP packet timeout of the target port. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

 A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims, “generating, by the actor device, a LACP service processing entry for the first LACP packet to indicate a LACP service processing phase performed by the actor device for the first LACP packet; performing, by the actor device and in response to that no LACP packet from the target port being received through the local port continues for a preset waiting time, fault detection based on the phase identifier and the LACP service processing entry so to obtain fault cause information to indicate a LACP packet timeout of the target port”. The closest prior art found, which was previously cited, is as follows:
	Song et al. (U.S Patent Application Publication No. US 2020/0136959 A1), which is directed to a multiplexor (MUX) machine systems; and teaches that a failed aggregation link is detected via connectivity fault management (CFM) mechanism and the aggregation port sequence corresponding to each service or session sent on this aggregation link is searched; a structure of a system for forwarding a packet according to an embodiment of the disclosure, as shown in Fig.1, the system includes: an LCC 11 including a first LCC's control ether switch unit 31 and a second LCC's control ether switch unit 32, a first CFC 13 including a first CFC's control ether switch unit 21, and a second CFC 14 including a second CFC's control ether switch unit 22, wherein a control message channel and a protocol packet channel are separately arranged between the first and the second LCC's control ether switch units 31, 32 and the first and the second CFC's control ether switch units 21, 22; the first network device receives an LACPDU packet (the LACPDU packet may be a correct LACPDU packet, or may be another incorrect LACPDU packet different from the second LACPDU packet) from the second network device again based on LACP implementation, and switches a state of the Mux machine to the COLLECTING_DISTRIBUTING state based on partner state information in the LACPDU packet from the second network device; S202-S204 the first network device sets the first aggregation port to a collecting and distributing state when the first network device determines that a Mux machine of the first aggregation port of the first network device is in a COLLECTING_DISTRIBUTING state; the first network 
	Ao et al. (U.S Patent Application Publication No. US 2016/0014032 A1), which is directed to a link aggregation group (LAG) system; and teaches that a service negotiation TLV field in an LACP protocol message carries service carrying table information corresponding to the aggregation port sending the message, therefore, the LACP protocol messages sent from port a and port w respectively carries a service negotiation TLV, and formats of the TLV are respectively as shown in table 5 and table 6, table 5 is information carried in the service negotiation TLV field in the LACP message sent by port a, as shown in table 5, table 6 is information carried in the service negotiation TLV field in the LACP message sent by port w, as shown in table 6, system  the indication information is a type length value (TLV) field, the indication information is carried in a link aggregation control protocol (LACP) message; a failed aggregation link may be detected via connectivity fault management (referred to as CFM) mechanism, and the aggregation port sequence corresponding to each service or session sent on this aggregation link is searched, and an aggregation port sending the each service or session is re-determined, if it is detected via the CFM mechanism that certain service traffic is blocked, and the service has a fault, then a second priority port may be acquired by searching in a service allocation port table corresponding to the service, and an affected port sends an LACP carrying the service negotiation TLV field to negotiate the changed service and, when a device starts a CFM to perform fault detection on a service, if it is detected that a certain service/certain services has a fault, then a service allocation port table corresponding to the service is searched to find a second priority port, and the LACP carries the service negotiation TLV field on one or more affected ports to negotiate the changed service. For example, with regard to service 001, it is detected that a fault occurs thereon via the CFM, portal 1 searches service allocation port table (as described in table 1) thereof to find a second; priority port b and modify the service carrying table of port b to add service 001 in the table; then service negotiation TLV formats in the LACP protocol message sent by port b are as shown in table 12 (paragraph [0107]-[0108] Fig.4); and
	Wang et al. (WIPO Patent Application Publication No. WO 2009030170 A1), which is directed to link fault handling system; and teaches that timeout period of the LACPDU packet and, link fault detection; member device router 1 and router 2 in a link 
None of these references, taken alone or in any reasonable combination, teach the claims as amended, “generating, by the actor device, a LACP service processing entry for the first LACP packet to indicate a LACP service processing phase performed by the actor device for the first LACP packet; performing, by the actor device and in response to that no LACP packet from the target port being received through the local port continues for a preset waiting time, fault detection based on the phase identifier and the LACP service processing entry so to obtain fault cause information to indicate a LACP packet timeout of the target port” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Citations of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakagawa et al. (Pub. No.: US 2015/0124591 A1) entitled: “Information Processing System, Switching Device, and Method for Controlling Information Processing System”.

Grebus et al. (Pub. No.: US 2006/0002388 A1) entitled: “System and Method for Supporting Secured Communication by an Aliased Cluster”.

Sharma et al. (Pub. No.: US 2019/0065426 A1) entitled: “Flex Bus Protocol Negotiation and Enabling Sequence”.

Schmidt et al. (Pub. No.: US 2008/0174449 A1) entitled: “Programmable Remote Control Unit and Method”.

Chhabra et al. (U.S Patent No.: US 9992102 B2) entitled: “Methods and Systems to Select Active and Standby Ports in Link Aggregation Groups”.

Krishnamurthy (Pub. No.: US 2014/0241374 A1) entitled: “System and Method for Ingress Port Identification in Aggregate Switches”.

Guo et al. (Pub. No.: US 2016/0134477 A1) entitled: “Collaboration Method and System in Distributed Resilient Network Interconnect System”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414